Citation Nr: 1129991	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-17 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart flutter.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for duodenal ulcer, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for chronic low back pain with degenerative changes of the lumbar spine, currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1955, and from June 1956 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2010, the Board remanded the appeal as to the issues on the front page of this decision.  

The Veteran submitted additional evidence to the Board, but has waived initial review by the Agency of Original Jurisdiction (AOJ) of this evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

As noted in the Board's August 2010remand, the issue of an increased rating for right knee replacement has been raised by the record, but has not been adjudicated by the AOJ.  In addition, the Veteran has raised the issues of service connection for peripheral neuropathy of the upper and lower extremities and for a lung disorder.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.

The issues of entitlement to an increased rating for low back disability and entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cardiovascular disability, to include heart flutter and hypertension, was not manifest during service or within one year of separation, and is not attributable to service.

2.  The Veteran's duodenal ulcer is not manifested by recurrent episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration, or with continuous moderate manifestations; or persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  A cardiovascular disability, to include heart flutter and hypertension, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  The criteria for a disability rating in excess of 10 percent for s duodenal ulcer have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. §§ 114, Diagnostic Codes 7305, 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in April 2005 and in February and July 2006 provided the pertinent VCAA notice in this case.  He was informed of all three elements required by 38 C.F.R. § 3.159(b).  The July 2006 letter also notified him that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.  

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Board recently remanded this case for the Veteran to be afforded a VA examination, which was conducted in September 2010.  The examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examination report is thorough and supported by the record.  The records satisfy 38 C.F.R. § 3.326.  The Board is satisfied that the RO has substantially complied with the Board's remand directives as to the issues addressed herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, hypertension and valvular heart disease will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for Veterans Claims ("the Court") has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records do not reflect any complaints, findings, treatment or diagnosis of hypertension.  For example, on his February 1957 annual flying examination, his blood pressure readings on sitting, recumbent, and standing, respectively, were 118/78, 116/74, and 122/82.  Heart examination was normal.  On his February 1958 annual flying examination, his blood pressure was 122/78.  A December 1959 EKG showed sinus arrhythmia.  An October 1968 periodic examination revealed blood pressure of 104/74.  Heart examination was normal.  A December 1970 examination revealed blood pressure of 134/84.  Heart examination was normal.  On his June 1976 retirement examination, the Veteran's blood pressure reading was 130/72.  His heart examination was normal.  

The Veteran was separated from service in December 1976.  Post-service, treatment records reflect that in October 1991 the Veteran was diagnosed as having hypertension.  

Medical records from Bay Medical Center and Dr. J.L. Trantham dated January 1995 through 2007 reflected a diagnosis of essential hypertension in January 1995.  It was also noted that the Veteran himself had indicated that he had hypertension since 1989.  It was also noted that the Veteran had a history of atrial fibrillation, discovered in 1999.  Otherwise, the Veteran was also diagnosed as having congestive heart failure and coronary artery disease.  Likewise, VA records documented cardiovascular problems including atrial fibrillation in 1999-2000, coronary artery disease, and hypertension.  Further, a January 2005 echocardiogram showed the presence of atherosclerotic coronary artery disease.  Subsequent VA records showed that the Veteran also had atrial fibrillation, coronary artery disease, and heart failure.

In a March 2010 letter, Dr. Trantham indicated that the Veteran had been treated at his cardiovascular practice since March 2002.  He indicated that the Veteran had a history of atrial fibrillation and reported an irregular heartbeat since the 1950s when he was on the flight-line in the military.  The Veteran had undergone cardioconversion several times in an effort to maintain sinus rhythm, but it had been unsuccessful.  He continued to be in atrial fibrillation.  He also had coronary artery disease which had been treated. 

In a March 2010 letter, Michael C. Noble, M.D., indicated that the Veteran had coronary artery disease, atrial fibrillation, and hypertension. 

In August 2010, the Board reopened the claims of service connection for heart flutter and hypertension based on Dr. Trantham's statement.  However, the Board noted that it was unclear if his statement was made based on a review of the record.  Thus, the Board determined that the Veteran should be afforded a VA evaluation by an examiner who has reviewed the record, to determine if a heart flutter and hypertension are etiologically related to service.

The Veteran was examined by VA in September 2010.  The claims file was reviewed extensively.  The past heart treatment history was addressed.  The examiner specifically reviewed the Veteran's in-service blood pressure readings and noted the finding of suspected cardiac arrhythmia in December 1959.  The Veteran reported the onset of atrial fibrillation after service in approximately 2000-2001.  With respect to atrial fibrillation, the examiner stated that fibrillation and CAD were not caused by or related to service and that both occurred after service.  He stated that there was no clinical correlation between fibrillation and CAD  and the in-service sinus arrhythmia and PVCs.  He went on to state that the in-service sinus arrhythmia and PVCs resolved and that there were no squeal (1959).  Rationale for this opinion was that the Veteran's retirement physical was silent for a cardiac condition or arrhythmia with normal sinus rhythm EKG (June 1976).  With respect to hypertension, the examiner stated that it was not caused by or related to service.  The examiner stated that it was diagnosed after service and that the service treatment records were silent for hypertension.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

In this case, the Veteran is competent to report certain symptoms, but he is not competent to diagnose hypertension or any other underlying heart pathology such as atrial fibrillation.  Rather, medical expertise is required for such a complex medical assessment.  See Woehlaert

Dr. Trantham and a VA examiner provided medical opinions.  The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as  there are other means by which a physician can become aware of critical medical facts, such as a history of treating a veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  

In this case, the VA examiner's opinion is more probative because a thorough and extensive review of the Veteran's medical history was conducted and it was based upon an accurate factual history, including a detailed review of the Veteran's service treatment records.  While Dr. Trantham indicated that the Veteran had a history of atrial fibrillation and reported an irregular heartbeat since the 1950s when he was on the flight-line in the military, did not specifically address the findings in the service treatment records or the normal separation examination.  Nor did he address the post service medical records which showed the initial onset of atrial fibrillation in December 1999 and the Veteran's more recent statement indicating the onset in approximately 2000.  Since this very critical matter was not explored by the physician, his opinion is of lessened probative value.  Conversely, the VA examiner reviewed the complete record in his report.  The Board attaches more probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Accordingly, the VA examiner's opinion is more persuasive.  This opinion and the supporting record establish that the Veteran's hypertension and other heart disabilities post-dated service by more than one year and are unrelated thereto.  As such, service connection for a cardiovascular disability including heart flutter and hypertension are denied.  


Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Historically, the Veteran was granted service connection for duodenal ulcer.  A 10 percent rating was assigned under Diagnostic Code 7305, effective January 1977.  The current claim is for an increased rating, which was denied in a December 2008 rating decision.  

In April 2008, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran was independent in his activities and that there was no impediment to his usual occupation with retirement.  The Veteran related that he had had nausea, vomiting, and hematemesis with melena associated.  There had not been any recent outbreaks or complications.  The Veteran had not make any behavior changes and used Rolaids, Pepto Bismal, and baking soda for relief.  Physical examination revealed that the abdomen was soft and spherical.  Bowel sounds were normal and without palpable tenderness, masses, or organ splenomegaly.  There was no inguinal hernia, masses, or muscle wall abnormality.  An upper gastrointestinal series revealed a small sliding hiatal hernia with mild gastroesophageal reflux.  The diagnosis was that there were no objective findings of a duodenal ulcer.  

In August 2008, the Veteran was seen by VA for constipation.  

In a March 2010 letter, Warren T. Hitt indicated that the Veteran was being treated for hypogonadism and erectile dysfunction which the Veteran thought were due to his use of Tagamet.  The physician indicated that he had tried to explain to the Veteran that he had not taken this medication for some time and the physician could not make this etiological connection.  

In September 2010, the Veteran was afforded another VA examination.  He related that he had not had any treatment for his ulcer and had not experienced any abdominal pain for many years.  He was completely asymptomatic except for a report of occasional "dark bowel movements" which he had about once per month.  The prior August 2008 outpatient report documented an episode.  Physical examination revealed that the abdomen was soft with normal bowel sounds and without palpable tenderness, masses or organomegaly.  There were no inguinal masses, hernias, or muscle wall abnormality.  The Veteran was noncompliant with an upper gastrointestinal series.  The diagnosis was healed duodenal ulcer.  The examiner indicated that there was no objective evidence of a duodenal ulcer at this time.  

The Veteran's duodenal ulcer is currently rated as 10 percent disabling under Diagnostic Code 7305.  Under Diagnostic Code 7305, a 10 percent rating is warranted when there is a mild duodenal ulcer, with recurring symptoms once or twice yearly.  A 20 percent evaluation is warranted where the condition is moderate, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating applies if the condition is moderately severe, with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A maximum evaluation of 60 percent is warranted if the condition is severe, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7305.

38 C.F.R. § 4.114, Diagnostic Code 7346 has also been considered.  It is for hiatal hernia and provides a 60 percent rating when there are symptoms of pain, vomiting material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health ; a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and a 10 percent rating when there are two or more of the symptoms for the 30 percent evaluation of less severity.

The Veteran's duodenal ulcer is not manifested by recurrent episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration, or with continuous moderate manifestations; or persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The VA examinations show that the duodenal ulcer is asymptomatic.  The Veteran reports having episodes of a dark stool, but he does not have any other symptoms or any indication of functional impairment.  His medical examination indicated that he has no active duodenal ulcer.  A hiatal hernia was shown, but the Veteran does not have the symptoms consistent with a 30 percent rating.  It was noted that there was mild reflux, but no other symptoms. 

The evidence shows that the Veteran does not currently have an active duodenal ulcer, and that he does not have the symptoms which would be necessary for a 20 percent rating under Diagnostic Code 7305.  He does not have or nearly approximate a moderate duodenal ulcer with recurring episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration, nor does he have continuous moderate manifestations.  The studies have shown that there is no ulcer present currently.  Additionally, the Veteran does not have or nearly approximate the symptoms which would be necessary for a 30 percent rating under Diagnostic Code 7346.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent.  

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran is essentially asymptomatic as his duodenal ulcer has been found to be inactive or not present.  Thus, he does not have any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the 

Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for heart flutter is denied.

Service connection for hypertension is denied.

Entitlement to an increased rating for duodenal ulcer is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

With regard to the low back, the Board finds that the remand directives were not completely satisfied.  In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  For the sake of clarity, the Board will review this issue in more detail.  

Historically, the Veteran was granted service connection for chronic low back pain with degenerative changes of the lumbar spine.  A 10 percent rating was assigned under Diagnostic Code 5292 (the former code for limitation of motion of the lumbar spine), effective January 1977.  The current claim is for an increased rating, which was denied in a December 2008 rating decision.  At this point, service connection was not in effect for any disc disorder.  

In April 2008, the Veteran was afforded a VA examination.  At that time, it was noted that he was independent in his activities and that there was no impediment to his usual occupation with retirement.  The Veteran related that he had constant pain of 5/10 on a scale of 1-10 with 10 being worse, which was shooting and a dull ache below the belt.  He reported episodic flare-ups of up to one week which were associated with "sleeping wrong."  The alleviating factor was medication.  He did not use a brace, but had undergone physical therapy in the past.  Physical examination revealed that his gait was slow and wide.  His posture was kyphotic.  His neck and back had an apparent scoliosis with posturing.  Deep tendon reflexes, biceps, and brachioradialis were 1+.  Patellar was 2+.  Achilles was 1+ bilaterally.  There was no atrophy or hypertrophy.  Strength testing to gravity and resistance was performed with minimal effort.  Toe walk, heel walk, and heel to toe walk were done with minimal elevation of foot positioning.  Active range of motion in three repetition was performed.  The Veteran's forward flexion of the thoracolumbar spine was to 90 degree, extension was to 30 degrees, right and left lateral rotation was to 45 degrees with a negative straight leg raise bilaterally.  X-rays revealed degenerative disc space narrowing at all levels. The diagnosis was lumbar spine degenerative arthritis with no significant changes noted from 2005.  

March 2009 private x-rays from Bay Neurological Institute reflected that the Veteran had worsening lower lumbar spine epiphyses.  There was severe displaced narrowing in all interspaces of the lumbosacral spine, but there was worsening displaced narrowing at the L5-S1 level.  There was also posterior osteophytosis at the L-1 through L-4 levels.  Private medical records include a February 2010 letter from Mutaz A. Tabbaa, M.D., F.A.C.P., who indicated that the Veteran had peripheral neuropathy, probably due to chronic alcoholism.  

In September 2010, the Veteran was afforded another VA examination.  The examiner indicated that there had been no prescribed bedrest for the Veteran's service-connected low back disability.  The Veteran indicated that his low back pain level was 6/10 after activities and bending and 4/10 while sitting.  He had no reported stiffness or weakness.  He stated that he had a lack of endurance, but no fatigability.  He related that the low back pain was daily and aggravated 4-5 times a week with activities and bending.  There was no radiation of the pain.  He was able to walk 3-4 blocks.  He rode a stationary bike 30 minutes a day.  The veteran had neuropathic leg pain.  The Veteran had a slightly stooped posture.  His gait was slow, steady, and slightly wide-based.  He used a cane due to his knee disability.  His back was bilaterally symmetric without gross scoliosis nor exaggerated kyphosis or lordosis.  There were no palpable spasms or tenderness.  Dee tendon reflexes were +1/4 and equal bilaterally for the patella and Achilles reflexes.  There was no atrophy or hypertrophy.  Strength testing to gravity and resistance was within normal limits for age and bilaterally equal in the lower extremities.  Sensation was normal.  There was no radiculopathy.  There was normal toe and heel walking without the cane.  There was abnormal pinprick sensation in both feet.  Range of motion of the thoracolumbar spine was to 80 degrees on flexion, to 30 degrees on extension, to 30 degrees on right and left lateral flexion, and to 30 degrees on right and left lateral rotation.  The range of motion was limited by stiffness and body mass index (BMI).  There was no additional limitation of motion after at least three repetitions.  Additional limitation due to flare-ups could not be determined without resorting to mere speciation.  X-rays revealed prominent multi level degenerative disc disease.  The diagnosis was lumbar spine degenerative disc disease with mild functional limitation.  

Thus, the latest examination shows lumbar disc disease.  This was a new diagnosis.  It is unclear if this diagnosis is a progression of the service-connected low back pain with degenerative changes of the lumbar spine.  Also, the Veteran has been diagnosed as having peripheral neuropathy.  The Board previously indicated that the etiology of that disability is unclear.  The Board requested the following:  "The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms."  However, the VA examiner did not provide an opinion as to whether the peripheral neuropathy is etiologically related to the low back disability.  As such, a medical addendum must be obtained.  

As noted in the introductory portion of this decision, the Veteran has raised the issues of an increased rating for right knee replacement as well as (separate) service connection for peripheral neuropathy of the upper and lower extremities and for a lung disorder.  The Board recognizes that it is possible, but unclear, if the peripheral neuropathy is part of the low back disability.  The Board has referred these issues to the AOJ for appropriate action.

The matter of entitlement to a TDIU is deferred pending the above development.  

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Accordingly, this matter is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical care providers that have recently treated him for his low back disorder and make arrangements to obtain his treatment records.  

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies, including x-rays if indicated, should be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service- connected low back pain with degenerative changes of the lumbar spine.

The examiner should clarify whether the Veteran's lumbar spine degenerative disc disease is related to or a progression of his service-connected chronic low back pain with degenerative changes of the lumbar spine.  

The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.  The examiner should specifically indicate if the Veteran's peripheral neuropathy is etiologically related to his service-connected low back disability and, if so, the level of severity of the peripheral neuropathy. 

The examiner should document the number of weeks, if any, during the past 12 months, that the veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner should also specifically comment on the effects of the Veteran's service-connected disabilities (i.e., right knee disorder, bilateral pes cavus, low back disorder, duodenal ulcer, gout of the left foot, postoperative tonsillectomy, and seborrhea) on his occupational functioning and daily activities.  In this regard, the examiner must comment on whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with an SSOC and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


